             Case 1:19-cv-11655-IT Document 32 Filed 05/26/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION, )
                                            )
                  Plaintiff,                )
                                            )
       v.                                   )   Case No. 19-cv-11655-IT
                                            )
COMMONWEALTH EQUITY SERVICES, LLC           )
d/b/a COMMONWEALTH FINANCIAL                )
NETWORK,                                    )
                                            )
                  Defendant.                )
___________________________________________ )


                             FOURTH JOINT STATUS REPORT

       The parties submit this fourth status report pursuant to the Court’s March 31, 2020

Order(ECF No. 28). Due to the ongoing national emergency arising out of the COVID-19

pandemic and related restrictions on travel, congregating in groups, and access to commercial

and government buildings, the parties have not begun, and do not currently anticipate the ability

to begin, scheduling and taking depositions. The parties are engaged in ongoing written

discovery.

       The parties are scheduled to appear before the Court for a status conference in two weeks,

on Tuesday, June 9 at 3:00pm. The parties plan to file a joint request to postpone that status

conference, in view of the continuing inability to conduct depositions and reset pretrial dates, or

otherwise to hold the status conference by video-conference technology.

                                           Respectfully submitted,

                                           FOR THE PLAINTIFF:

                                           /s/Richard M. Harper II
                                           Alfred A. Day (Mass. Bar No. 654436)


                                                 1
           Case 1:19-cv-11655-IT Document 32 Filed 05/26/20 Page 2 of 2



                                           Richard M. Harper II (Mass. Bar No. 634782)
                                           Securities and Exchange Commission
                                           Boston Regional Office
                                           33 Arch Street, 24th Floor
                                           Boston, MA 02110
                                           (617) 573-8900
                                           daya@sec.gov
                                           harperr@sec.gov


                                           FOR THE DEFENDANT:

                                           /s/Stephen J. Crimmins
                                           Thomas A. Ferrigno (pro hac vice)
                                           Stephen J. Crimmins (Mass. BBO #544930)
                                           Elizabeth L. Davis (pro hac vice)
                                           Murphy & McGonigle PC
                                           1001 G Street NW, 7th Floor
                                           Washington DC 20001
                                           (202) 661-7031 (Crimmins direct)
                                           tferrigno@mmlawus.com
                                           scrimmins@mmlawus.com
                                           edavis@mmlawus.com

Dated: May 26, 2020

                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on May 26, 2020.

                                              /s/ Richard M. Harper II




                                                 2
